                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BERNADETTE GONZALES,

             Plaintiff,

v.                                                            No. CV 18-535 CG

NANCY A. BERRYHILL,
Acting Commissioner for
Social Security Administration,

             Defendant.


                  ORDER GRANTING DEFENDANT’S UNOPPOSED
                      MOTION TO REVERSE AND REMAND

      THIS MATTER is before the Court on Defendant’s Unopposed Motion to

Remand for Further Administrative Proceedings, (Doc. 21), filed February 8, 2019. The

Court, noting that the Motion is unopposed, finds that the Motion is well-taken and

should be GRANTED.

      The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g), and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
